DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robert Douglas Christiansen (US 20040008359 A1).

Regarding claim 1, Christiansen discloses a method for automated production of printed products on at least one printing machine (¶ [15]), the method comprising: 
feeding print jobs in a printer queue to a computer of a printing machine (¶ [20]); 
before processing the print jobs, using the computer to analyze the print jobs in the printer queue in terms of defined minimum numbers (¶ [43]); and 
processing the print jobs on the printing machine only after reaching a threshold of a defined minimum number (¶ [46]).

Regarding claim 8, Christiansen discloses the method according to claim 1 (see rejection of claim 1), which further comprises providing the printing machine as an offset printing press (¶ [1] large commercial offset printer).

Regarding claim 9, Christiansen discloses the method according to claim 1 (see rejection of claim 1), which further comprises providing the printing machine as a digital printing machine (¶ [1] laser printers work through an electrostatic digital process).

Regarding claim 10, Christiansen discloses the method according to claim 1 (see rejection of claim 1), which further comprises providing the printing machine as an inkjet printing machine (¶ [1]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Douglas Christiansen (US 20040008359 A1) in view of Elaheh E. Zamanian et al (US 20080188978 A1).

Regarding claim 2, Christiansen discloses the method according to claim 1 (see rejection of claim 1).
Christiansen fails to explicitly disclose wherein the defined minimum number includes a number of printed pages. 
Zamanian et al, in the same field of endeavor of determining an optimum number of pages to be received before processing (¶ [35]), teaches the defined minimum number includes a number of printed pages (¶ [34]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Christiansen comprising processing the print jobs on a printing machine only after reaching a threshold of a defined minimum number to utilize the teachings of Zamanian et al which teaches the defined minimum number includes a number of printed pages to maintain maximum throughput and decrease printer intermittent downtime.

Regarding claim 3, Christiansen discloses the method according to claim 1 (see rejection of claim 1).
Christiansen fails to explicitly disclose wherein the defined minimum number includes a number of printed products. 
Zamanian et al teaches the defined minimum number includes a number of printed products (¶ [36] mailpiece content material).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Christiansen comprising processing the print jobs on a printing machine only after reaching a threshold of a defined minimum number to utilize the teachings of Zamanian et al which teaches the defined minimum number includes a number of printed products to maintain maximum throughput and decrease printer intermittent downtime.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Kazuhito Gassho (US 20040136030 A1).

Regarding claim 4, Christiansen discloses the method according to claim 1 (see rejection of claim 1).
Christiansen fails to explicitly disclose wherein the minimum number includes a number of print jobs. 
Gassho, in the same field of endeavor of storing print jobs in preparation for print output (¶ [4]), teaches the minimum number includes a number of print jobs (¶ [100]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Christiansen comprising processing the print jobs on a printing machine only after reaching a threshold of a defined minimum number to utilize the teachings of Gassho which teaches the minimum number includes a number of print jobs to maintain maximum throughput and decrease printer intermittent downtime.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Harish B. Kamath et al (US 20110007347 A1).

Regarding claim 7, Christiansen discloses the method according to claim 1 (see rejection of claim 1).
Christiansen fails to explicitly disclose providing the computer as part of an online cloud system.
Kamath et al, in the same field of endeavor of preparing print jobs to be printed including computing a number of pages to be printed (¶ [81]), teaches providing the computer as part of an online cloud system (¶ [13]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Christiansen comprising processing the print jobs on a printing machine only after reaching a threshold of a defined minimum number to utilize the teachings of Kamath et al which teaches providing the computer as part of an online cloud system to enable multiple users throughout different areas to simultaneously transmit print jobs.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Dan Kikinis et al (US 5821924 A).

Regarding claim 11, Christiansen discloses the method according to claim 1 (see rejection of claim 1).
Christiansen fails to explicitly disclose using the computer to automatically switch the printing machine between an activatable standby mode and a printing mode at any time.
Kikinis et al, in the same field of endeavor of executing print processing when a specified amount of print job data is received (Col. 2 lines 7-10), teaches using the computer to automatically switch the printing machine between an activatable standby mode and a printing mode at any time (Col. 2 lines 41-51).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Christiansen comprising processing the print jobs on a printing machine only after reaching a threshold of a defined minimum number to utilize the teachings of Kikinis et al which teaches using the computer to automatically switch the printing machine between an activatable standby mode and a printing mode at any time to provide a way to shut down high-energy-consuming circuits in the display monitor, printers such as laser printers having fuser heaters, and in other peripheral devices, when the computer determines that full power on one or more of the connected peripheral devices isn't needed.

Allowable Subject Matter

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 11, 2021